Title: To Alexander Hamilton from Robert Morris, 5 October 1782
From: Morris, Robert
To: Hamilton, Alexander


Office of Finance [Philadelphia] 5 Octo: 1782
Sir
I enclose you the Copy of an Act of the first Instant with the Copy of my Circular Letter to the Governors inclosing it. You will consider this Act as an Additional Evidence of the firm Determination of our Sovereign to persevere in those Systems which they have adopted. I recommend this Act to your serious and vigilant Attention in all its Parts. It is a mighty fashionable Thing to declaim on the Virtue and sufferings of the Army and it is a very common Thing for these very Declaimers to evade by one Artifice or another the Payment of those Taxes which alone can remove every Source of Complaint. Now Sir it is a matter of perfect Indifference by what Subterfuge this Evasion is effected whether by voting against Taxes or what is more usual agreeing to them in the first Instance but taking Care in the second to provide no competent Means to compel a Collection which cunning Device leaves the Army at last as a Kind of Pensionary upon the voluntary Contributions of good Whigs and suffers those of a different Complection to skulk and skreen themselves entirely from the Weight and Inconvenience. I am far from desiring to involve in general and indiscriminate Censure all the Advocates for wrong Measures. I know that much of it may be attributed to an Ignorance which exists both from the Want of proper Means and Materials of Instruction and from the Defect of Experience. But the Evil exists and you must labor assiduo[u]sly for the Remedy.
I am Sir your most obedient and humble Servant
RM
